Citation Nr: 1033397	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for a lumbar disc disease (low 
back disability), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied a rating higher than 40 percent for 
the Veteran's low back disability. 

The Veteran's Substantive Appeal requested a hearing before the 
Board, but the Veteran submitted a letter in April 2010 
withdrawing his request for a hearing.

In May 2010 the Board remanded the case to the RO to afford the 
Veteran a VA examination.  An examination was duly scheduled in 
June 2010, but the Veteran did not report for examination and did 
not request that the examination be rescheduled.  The file has 
now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  Even when considering the Veteran's functional loss due to 
pain, his low back disability is manifested by flexion better 
than 30 degrees, no ankylosis, no incapacitating episodes.

2.  With resolution of all reasonable doubt in the Veteran's 
favor his low back disability is productive of neurologic 
impairment of the right lower extremity that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

3.  With resolution of all reasonable doubt in the Veteran's 
favor, his low back disability is productive of neurologic 
impairment of the left lower extremity that results in disability 
analogous to moderate incomplete paralysis of the sciatic nerve.




CONCLUSION OF LAW

1.  The criteria for a separate 20 percent evaluation, and no 
more, for the Veteran's orthopedic impairment based on loss of 
range of motion, are met.  38 U.S.C.A. §§ 1155, 110, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes 5235-5243 (2009).

2.  The criteria for a separate 40 percent evaluation for right-
sided moderately severe incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 110, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2009).

3.  The criteria for a separate 40 percent evaluation for left-
sided moderately severe incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 110, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts entitlement to a higher rating for his low 
back disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the RO provided the Veteran with the 
notice required under the VCAA for claims for increased rating in 
a letter in May 2005.  The Veteran had ample opportunity to 
respond prior to issuance of the rating decision on appeal in 
December 2005.

The record also reflects that all pertinent available service 
treatment records (STRs) and all available post-service medical 
evidence identified by the Veteran has been obtained.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim; the 
Board is also unaware of any such evidence.  

The Veteran was scheduled for a hearing before the Board, but he 
subsequently withdrew his hearing request in writing.  In 
compliance with the Board's earlier remand the Veteran was 
scheduled for a VA examination, but he failed to report for 
examination.  When a claimant fails without good cause to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied; see 38 C.F.R. § 3.655(b).  
However, it appears in this case that the Veteran's failure to 
report for examination was due to his ill health, and that his 
health will preclude any future attempts at examination; the 
Board has therefore chosen to adjudicate the claim on the 
existing record rather than deny the appeal outright under the 
provisions of 38 C.F.R. § 3.655(b) cited above.   

Legal Criteria

General rating principles

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, No. 08-1193, slip op. at 14 
(U.S. Vet. App. Aug. 13, 2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Rating criteria for disabilities of the spine

Under the rating criteria effective from September 26, 2003, low 
back disability is to be evaluated under the general rating 
formula for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 
(2009).  IVDS will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, for combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, for muscle spasm, guarding, or, for localized tenderness not 
resulting in abnormal gait or abnormal contour; or for vertebral 
body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, for combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, for muscle spasm and 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.

A 40 percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.   

Associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  In this case, 
the Veteran is shown to have sciatic neuropathy secondary to his 
service-connected disability.  Paralysis of the sciatic nerve is 
rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis, i.e., no more than 40 
percent.  

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve the foot 
dangles and drops, no active movement of the muscles below the 
knee is possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve warrants 
a 60 percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately severe, a 
20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

Analysis

The Veteran had a VA examination of the spine in November 2005 in 
which he complained of pain, weakness, stiffness, fatigability 
and lack of endurance in his back.  The Veteran denied taking 
current pain medications and denied flare-ups.  The Veteran did 
not use crutches, brace, cane or other assistive device due to 
his back disability, although he used a cane due to visual 
impairment.  The Veteran also complained of numbness in the feet 
and decreased sensation in the lower extremities, and of pain 
radiating down the back to the posterior aspect of both legs.  
The Veteran stated his daily activities were severely limited.

On examination, straight leg raising (SLR) on the right was 
lifted to 28 degrees and on the left to 8 degrees.  Forward 
flexion was to 58 degrees; combined range of motion was 216 
degrees.  Palpation of the back revealed tenderness beginning in 
the dorsal spine, continuing throughout the low back and into the 
right sciatic notch although not along the course of the sciatic 
notch.  Repetitive motion did not change the range of motion of 
the back, and there was no evidence of painful motion.  The 
Veteran reported pain radiating down the posterior aspect of both 
legs and also with pain and numbness of the feet, but postural 
abnormalities were not noted and musculature of the back was 
strong.  Neurologically the Veteran had no reflexes in the lower 
extremities.  X-ray of the lumbosacral spine showed multilevel 
lumbar spondylosis.  The Veteran reported no incapacitating 
episodes other than surgery.  The examiner diagnosed 
postoperative degenerative disc disease (DDD) of the lumbosacral 
spine, postoperative fusion of the vertebrae of the lumbosacral 
spine and bilateral sciatic neuropathy.

The RO issued the rating decision on appeal in December 2005.  

The Veteran submitted a Statement in Support of Claim in November 
2006 asserting he had lost feeling in both feet and that he had 
lost 25 percent of the muscle tone in the left leg and 35 percent 
of the muscle tone in the right leg.  

The RO's Statement of the Case, issued in May 2007, stated the 
Veteran's 40 percent rating was continued based on a 
determination that the VA examination had shown limitation of 
flexion warranting a 20 percent evaluation, plus mild sciatic 
neuropathy of the lower extremities warranting a 10 percent 
evaluation for each lower extremity.

VA outpatient treatment records through November 2008 are on 
file, but relate only to the Veteran's nonservice-connected 
vision impairment; nothing therein relates to the severity of his 
service-connected lumbosacral spine disability.

The Veteran's representative submitted an Informal Hearing 
Presentation in March 2010 asserting that the Veteran's lumbar 
spine disability had increased significantly in severity since 
the last VA examination in November 2005, and the Board 
accordingly remanded the claim in May 2010 for VA examination.  
The Veteran was scheduled for VA examination in June 2010 but he 
did not report for examination.

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  Although the 
Veteran did not notify the RO or the VA Medical Center as to why 
he missed the scheduled examination, but the Board notes the 
Veteran has reported severe health problems due to his 
nonservice-connected emphysema.  Thus, the Board will adjudicate 
the claim based on the evidence of record, noting that he has not 
indicated that he can be available for a rescheduled examination. 

On review of the evidence, the Board finds that evaluation under 
the General Rating Formula shows entitlement to not more than a 
20 percent evaluation.  The Veteran's forward flexion on 
examination was 58 degrees, which is squarely within the criteria 
for a 20 percent rating (forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees).  
The examiner documented no flare-ups and no increased limitation 
of function on repeated motion, so additional compensation under 
DeLuca is not warranted.  The combined range of motion of 216 
degrees shows the spine is not ankylosed.

There are no documented incapacitating episodes associated with 
the lumbar spine disorder, so alternative rating under those 
criteria would result in no benefit to the Veteran.

However, the Board has determined that the Veteran's sciatic 
neuropathy is moderately severe.  Although there are no nerve 
conduction studies of record, the VA examiner noted that sciatic 
neuropathy is secondary to the service-connected lumbar spine 
disorder, and the RO acknowledged mild sciatic neuropathy as a 
component of the currently-assigned 40 percent rating under 
former Diagnostic Code 5293.  The Board notes that the examiner 
recorded SLR indicative of moderate limitation of function (28 
degrees on the right and 8 degrees on the left) and also recorded 
the absence of reflexes in the lower extremities.  

Based on the evidence and analysis above, the Board has 
determined that the neurological impairment to the bilateral 
lower extremities secondary to the service-connected lumbar spine 
DDD should be compensated at 40 percent for each lower extremity.  
The Board notes that re-rating the disability is favorable to the 
Veteran.  

In reaching these determinations, the Board notes that the law 
provides that a disability rating in effect at the time the 
Rating Schedule is revised cannot be reduced due to the change in 
the Rating Schedule, unless an improvement in the veteran's 
disability is shown to have occurred.  38 U.S.C.A. § 1155; see 
Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. 
§ 3.951(a).  In this regard, the Board reiterates that the 
Veteran's low back disability was previously rated as 40 percent 
disabling under former Diagnostic Code 5293 since December 28, 
1972, a period well in excess of 20 years.  

The Board must examine whether the assignment of the separate 20 
percent, 40 percent and 40 percent evaluations is consistent with 
38 U.S.C.A. § 1155 and 38 C.F.R. § 3.951(a).  To do so, the Board 
must apply 38 C.F.R. § 4.26, which provides that, when a partial 
disability results from disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  The bilateral factor is 
applied to such bilateral disabilities before other combinations 
are carried out, and the rating for such disabilities, including 
the bilateral factor, is treated as one disability for the 
purpose of arranging in order of severity and for all further 
combinations.  

The application of this provision results in an evaluation, under 
the new criteria, of a single 70 percent rating for the Veteran's 
bilateral sciatic neuropathy, i.e., 40 percent combined with 40 
percent, as per 38 C.F.R. § 4.25, yields a 64 percent rating, 10 
percent of which is 6.4 percent, which when added to the 64 
percent rating equals 70.4 percent, and is thereafter rounded 
down to 70 percent.  That 70 percent evaluation, when combined 
with the 20 percent rating for the orthopedic manifestations of 
the Veteran's low back disability under the general schedule for 
rating spine disorders, results in a combined 76 percent rating, 
which is then rounded up to 80 percent.  As such, the assignment 
of separate 20 percent, 40 percent and 40 percent ratings does 
not violate 38 U.S.C.A. § 1155 because it does not result in a 
rating reduction due to the application of new rating criteria.  
Indeed, the Board observes that such application results in an 
increase in the veteran's overall combined evaluation, which was 
40 percent prior to the appeal, and now will be increased to 80 
percent.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete 
manifestations of the Veteran's low back disability.  The 
Veteran's low back disability is productive of pain and 
functional impairment, as well as neurological impairment, 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, a separate 20 percent rating for orthopedic impairment 
based on limitation of motion of the low back disability is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 40 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the right lower extremity, is 
granted.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 40 percent rating for moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


